DETAILED ACTION
Introduction
The following is an examiner’s amendment in response to the communications received on May 3, 2022, and an interview held with Ms. Eunhee Park on July 20, 2022.  Claims 1-4, 6-9, 12, 15 and 18 have been amended. 
Currently, claims 1-20 are currently pending and allowed herein.


Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should any changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s Amendment was given in an email communication by Ms. Eunhee Park (Reg. No. 42,976) on July 20, 2022.  



Amendments to the Claims:
This listing of claims will replace all prior versions and listings of claims in this application.

	1. (Currently Amended) 	A computer-implemented method for operating a machine learning system, the method comprising:
	receiving, by a processor, an image of a plurality of livestock;
	receiving, by the processor, geotag data indicating a geographical region shown by the received image;
receiving, by the processor, global positioning system (GPS) data including an identifier and GPS coordinates associated with the image;
running, by the processor, a classifier on the received image and GPS data to determine a type of livestock being represented by the received image;  
determining, by the processor, a location of a set of pixels in the image with respect to the geographical region;
	based on a comparison between the determined location and the GPS coordinates, assigning, by the processor, [[a]]the set of pixels in the image as a digital representation of a livestock;	 
	training, by the processor, a machine learning model using the digital representation and the determined type of livestock;
	running, by the processor, the machine learning model to generate prediction data relating to the livestock; and
	based on the prediction data, generating, by the processor, output data relating to at least one activity among a livestock value chain of the livestock, wherein the livestock value chain is a chain of activities to produce and deliver commodities based on the livestock.   
	
	2. (Previously Presented)	The computer-implemented method of claim 1, wherein the machine learning model is an abattoir readiness model, the prediction data is a predicted yield of the livestock over a timeframe, and the method further comprises:
extracting, by the processor, features of the livestock from the digital representation; 
training, by the processor, the abattoir readiness model using the extracted features;
running, by the processor, the abattoir readiness model to generate the predicted yield of the livestock over the timeframe.

3. (Currently Amended)	The computer-implemented method of claim 1, wherein the machine learning model is an environmental footprint model, the prediction data is an environmental footprint forecast, and the method further comprises:

receiving, by the processor, data relating to the of livestock from a plurality of data sources; 
training, by the processor, the environmental footprint model using the received data and the digital representation of the livestock; and
running, by the processor, the environmental footprint model to generate the environmental footprint forecast.

4. (Currently Amended)	The computer-implemented method of claim 1, further comprising:




comparing, by the processor, the determined location with the GPS coordinates; 
based on a result of the comparison, mapping, by the processor, the set of pixels to the identifier to assign the set of pixels as the digital representation of the livestock; and
generating, by the processor, livestock data based on the determined type of livestock being represented by the received image

5. (Original)	The computer-implemented method of claim 1, wherein the image is a satellite image.

6. (Previously Presented)	The computer-implemented method of claim 1, further comprising:
receiving, by the processor, additional images captured in a series of times, said additional images including the set of pixels; 
determining, by the processor, a plurality of locations of the set of pixels with respect to the geographical region;
receiving, by the processor, a plurality of global positioning system (GPS) data generated at the series of times, the GPS data including an identifier and a plurality of GPS coordinates at the series of times;
comparing, by the processor, the plurality of locations with the plurality of GPS coordinates; and
based on a result of the comparison, tracking, by the processor, a movement of the livestock over the series of times, wherein training the machine learning model comprises training the machine learning model using the tracked movement.

7. (Previously Presented)	The computer-implemented method of claim 6, wherein the machine learning model is a behavior model, and the prediction data is breeding prediction data, and the method further comprises:
determining, by the processor, interaction between the livestock and other livestock based on the tracked movement; 
training, by the processor, the behavior model using the tracked movement, wherein the behavior model projects behaviors and interactions between different livestock; and
running, by the processor, the behavior model to generate the breeding prediction data relating to the livestock.

8. (Previously Presented)	The computer-implemented method of claim 1, wherein the machine learning model is a supply and demand model, the prediction data is a supply and demand forecast of the livestock, and the method further comprises:
running, by the processor, an environmental footprint model to output environmental footprint data of the livestock;
receiving, by the processor, value chain data related to a livestock value chain; 
training, by the processor, the supply and demand model using the environmental footprint data of the livestock; and
running, by the processor, the supply and demand model to generate the supply and demand forecast.

	9. (Currently Amended) 	A system comprising:
	a memory;
	a processor configured to be in communication with the memory, the processor being configured to:
	receive an image of a plurality of livestock;
receive geotag data indicating a geographical region shown by the received image;
receive global positioning system (GPS) data including an identifier and GPS coordinates associated with the image;
run a classifier on the received image and GPS data to determine a type of livestock being represented by the received image;  
determine a location of a set of pixels in the image with respect to the geographical region;
	based on a comparison between the determined location and the GPS coordinates, assign [[a]the set of pixels in the image as a digital representation of a livestock;
	train a machine learning model using the digital representation and the determined type of livestock;
	run the machine learning model to generate prediction data relating to the livestock; and
	based on the prediction data, generate output data relating to at least one activity among a livestock value chain of the livestock, wherein the livestock value chain is a chain of activities to produce and deliver commodities based on the livestock.   
	
	10. (Original)	The system of claim 9, wherein the machine learning model is an abattoir readiness model, the prediction data is a predicted yield of the livestock over a timeframe, and the processor is further configured to:
extract features of the livestock from the digital representation; 
train the abattoir readiness model using the extracted features; and
run the abattoir readiness model to generate the predicted yield of the livestock over the timeframe.

	11. (Currently Amended)	The system of claim 9, wherein the machine learning model is an environmental footprint model, the prediction data is an environmental footprint forecast, and the processor is further configured to:

receive data relating to the of livestock from a plurality of data sources; 
train the environmental footprint model using the received data and the digital representation of the livestock; and
run the environmental footprint model to generate the environmental footprint forecast.

	12. (Currently Amended)	The system of claim 9, wherein the processor is further configured to:




compare the determined location with the GPS coordinates; 
based on a result of the comparison, map the set of pixels to the identifier to assign the set of pixels as the digital representation of the livestock; and
generating livestock data based on the determined type of livestock being represented by the received image

	13. (Original)	The system of claim 9, wherein the machine learning model is a behavior model, and the prediction data is breeding prediction data, and the processor is further configured to:
receive additional images captured in a series of times, said additional images including the set of pixels; 
determine a plurality of locations of the set of pixels with respect to the geographical region;
receive a plurality of global positioning system (GPS) data generated at the series of times, the GPS data including an identifier and a plurality of GPS coordinates at the series of times;
compare the plurality of locations with the plurality of GPS coordinates; 
based on a result of the comparison, track a movement of the livestock over the series of times;
	determine interaction between the livestock and other livestock based on the tracked movement; 
train the behavior model using the tracked movement, wherein the behavior model projects behaviors and interactions between different livestock; and
run the behavior model to generate the breeding prediction data relating to the livestock.

	14. (Original)	The system of claim 9, wherein the machine learning model is a supply and demand model, the prediction data is a supply and demand forecast of the livestock, and the processor is further configured to:
run an environmental footprint model to output environmental footprint data of the livestock;
receive value chain data related to the livestock value chain; 
train the supply and demand model relating to the livestock using the environmental footprint data of the livestock; and
run the supply and demand model to generate the supply and demand forecast.

	15. (Currently Amended)	A computer program product for operating a machine learning system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor of a device to cause the device to:
receive an image of a plurality of livestock;
	receive geotag data indicating a geographical region shown by the received image;
receive global positioning system (GPS) data including an identifier and GPS coordinates associated with the image;
run a classifier on the received image and GPS data to determine a type of livestock being represented by the received image;  
determine a location of a set of pixels in the image with respect to the geographical region;
based on a comparison between the determined location and the GPS coordinates, assign [[a]]the set of pixels in the image as a digital representation of a livestock;
	train a machine learning model using the digital representation and the determined type of livestock;
	run the machine learning model to generate prediction data relating to the livestock; and
	based on the prediction data, generate output data relating to at least one activity among a livestock value chain of the livestock, wherein the livestock value chain is a chain of activities to produce and deliver commodities based on the livestock.   
	
	16. (Original)	The computer program product of claim 15, wherein the machine learning model is an abattoir readiness model, the prediction data is a predicted yield of the livestock over a timeframe, and the program instructions are executable by the processor to cause the device to:
extract features of the livestock from the digital representation; 
train the abattoir readiness model using the extracted features; and
run the abattoir readiness model to generate the predicted yield of the livestock over the timeframe.

	17. (Currently Amended)	The computer program product of claim 15, wherein the machine learning model is an environmental footprint model, the prediction data is an environmental footprint forecast, and the program instructions are executable by the processor to cause the device to:

receive data relating to the of livestock from a plurality of data sources; 
train the environmental footprint model using the received data and the digital representation of the livestock; and
run the environmental footprint model to generate the environmental footprint forecast.

	
18. (Currently Amended)	The computer program product of claim 15, wherein the program instructions are executable by the processor to cause the device to:




compare the determined location with the GPS coordinates; 
based on a result of the comparison, map the set of pixels to the identifier to assign the set of pixels as the digital representation of the livestock; and
generating livestock data based on the determined type of livestock being represented by the received image

	19. (Original)	The computer program product of claim 15, wherein the machine learning model is a behavior model, and the prediction data is breeding prediction data, and the program instructions are executable by the processor to cause the device to:
receive additional images captured in a series of times, said additional images including the set of pixels; 
determine a plurality of locations of the set of pixels with respect to the geographical region;
receive a plurality of global positioning system (GPS) data generated at the series of times, the GPS data including an identifier and a plurality of GPS coordinates at the series of times;
compare the plurality of locations with the plurality of GPS coordinates; 
based on a result of the comparison, track a movement of the livestock over the series of times;
determine interaction between the livestock and other livestock based on the tracked movement; 
train the behavior model using the tracked movement, wherein the behavior model projects behaviors and interactions between different livestock; and
run the behavior model to generate the breeding prediction data relating to the livestock.

	20. (Original)	The computer program product of claim 15, wherein the machine learning model is a supply and demand model, the prediction data is a supply and demand forecast of the livestock, and the program instructions are executable by the processor to cause the device to:
run an environmental footprint model to output environmental footprint data of the livestock;
receive value chain data related to the livestock value chain; and
train the supply and demand model relating to the livestock using the environmental footprint data of the livestock; and
run the supply and demand model to generate the supply and demand forecast.




ALLOWANCE
The following is an allowance. Claims 1-20 are currently pending and allowed, as amended above.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention is related to the field of running machine learning models to operate a livestock value chain environment by predicting a market of livestock based on the analysis of digital representation of livestock activities at one or more geographical locations.
The closest prior arts of Cohen et al., (WO 2020/003310 A1, hereinafter: Cohen) and in view of McVey  (US 2012/0288170), and further in view of Roth (BR 112021010091 A2) fails to teach or suggest “assigning the set of pixels in the image as a digital representation of a livestock, training a machine learning model using the digital representation and the determined type of livestock, and generating output data relating to at least one activity among a livestock value chain of the livestock.”
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pan Choy whose telephone number is (571)270-70388.  The examiner can normally be reached on Monday to Friday from 8:30 AM to 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAN G CHOY/Primary Examiner, Art Unit 3624